Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 23, 28-35, 38, and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, 12, 14, 15, 17, 18, and 19 of copending Application No.  16,504, 992 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant claims
Copening claims 
23. (New) A method, comprising: 
.
obtaining a plurality of captured images, produced by a camera, that capture images displayed by a display device including at least a first display image and a second display image; 

obtaining, from the display device and independent from content of the second display image, a first time associated with the second display image, based on a system time associated with the display device; 

identifying, from the plurality of captured images, a target captured image that captures the second display image displayed by the display device; 

obtaining a second time associated with the target captured image; 

and determining a time delay associated with the camera based on the first time and the second time.  

1. (Currently Amended) A method, comprising: 

obtaining a plurality of captured images, produced by a camera, that capture images displayed by a display device including at least a first display image displayed for a first time period and a second display image displayed for a second time period that is different than the first time period; 

obtaining, from the display device and independent from content of the second display image, display time information based on a system time associated with the display device, the display time information indicating a first time at which the display device displayed the second display image; 

identifying, from the plurality of captured images, a target captured image that captures the second display image displayed by the display device; 


identifying a second time indicated in capture time information associated with the target captured image; 

and determining a time delay that includes a camera delay associated with the camera based on the first time and the second time.


28. (New) The method of claim 23, comprising: for the plurality of captured images, calculating a representative value of each captured image; and comparing the representative value to a threshold value, wherein the target captured image in the plurality of captured images is determined as a result of the representative value associated with the target captured image satisfying a condition involving the threshold value.  

4. (Previously Presented) The method of claim 1, comprising: for the plurality of captured images, calculating a representative value of each captured image; and comparing the representative value to a threshold value, wherein the target captured image in the plurality of captured images is determined as a result of the representative value associated with the target captured image satisfying a condition involving the threshold value.

29. (New) The method of claim 23, wherein the first display image has a first brightness value and the second display image has a second brightness value different than the first brightness value.  

5. (Previously Presented) The method of claim 1, wherein the first display image has a first brightness value and the second display image has a second brightness value different than the first brightness value.

30. (New) The method of claim 23, wherein the plurality of captured images includes a plurality of candidate images that capture the second display image consecutively displayed two or more frames by the display device.  


7. (Previously Presented) The method of claim 1, wherein the plurality of captured images includes a plurality of candidate images that capture the second display image consecutively displayed two or more frames by the display device during the second time period.

31. (New) A system, comprising: 

a communication interface; one or more processors; and memory storing a set of instructions that, as a result of execution by the one or more processors, cause the system to perform actions comprising: 

identifying a captured image, produced by a camera, that captures a target image displayed by a display device;



 obtaining, from the display device and independent from content of the target image, a first time associated with the target image, based on a system time associated with the display device; 









obtaining a second time associated with the captured image; 


and determining a time delay associated with the camera based on the first time and the second time.  
12. (Currently Amended) A system, comprising: 
a communication interface; one or more processors; and memory storing a set of instructions that, as a result of execution by the one or more processors, cause the one or more processors to: 

obtain a sequence of captured images, produced by a camera, that captures display, by a display device, of a first image over a first time period and a second image over a second time period shorter than the first time period; 

receive, over a network via the communication interface and independent from content of the second image, display time information based on a system time associated with the display device, the display time information specifying a first time at which the display device displayed the second image; 

determine, from the sequence of captured images, a target captured image that captures the second image displayed by the display device;

 identify a second time indicated in capture time information associated with the target capture image; 

and 4Application No. 16/504,992 Reply to Office Action Dated October 30, 2020 determine a time delay that includes a camera delay associated with the camera based on the first time and the second time.
32. (New) The system of claim 31, wherein the actions further comprise receiving, via the communication interface, an indication that the display device will display at least the target image in connection with a calibration procedure.  
14. (Previously Presented) The system of claim 12, wherein execution of the set of instructions causes the system to: receive, before the first time period via the communication interface, a signal indicating that the display device will display the first image and the second image in connection with a calibration procedure.
33. (New) The system of claim 31, wherein the time delay is determined based on a difference between the first time and the second time.  
15. (Original) The system of claim 12, wherein the time delay is determined based on a difference between the first time and the second time.
34. (New) The system of claim 31, further comprising: a transmitter device having a media input port, wherein the captured image is provided in a transition-minimized differential signaling encoded signal received via the media input port.  
17. (Original) The system of claim 12, further comprising: a transmitter device having a media input port, wherein the sequence of captured images is provided in a transition-minimized differential signaling encoded signal received via the media input port.
35. (New) The system of claim 34, wherein the transmitter device transmits the captured image to the communication interface, and the time delay includes a capture delay between a time at which circuitry of the camera outputs an image and a time at which the transmitter device captures the image outputted from the camera.

18. (Previously Presented) The system of claim 17, wherein the transmitter device transmits the sequence of captured images to the communication interface, and the time delay includes a capture delay between a time at which circuitry of the camera outputs an image and a time at which the transmitter device captures the image outputted from the camera.
38. (New) A non-transitory computer-readable medium having a set of instructions stored thereon that, as a result of execution, cause one or more processors to perform actions comprising: identifying a captured image, produced by a camera, that captures a target image displayed by a display device; obtaining, from the display device and independent from content of the target image, a first time associated with the target image, based on a system time associated with the display device; obtaining a second time associated with the captured image; and determining a time delay associated with the camera based on the first time and the second time.  
19. (Currently Amended) A non-transitory computer-readable medium having a set of instructions stored thereon that, as a result of execution, cause one or more processors to: obtain a plurality of captured images, produced by a camera, that capture display, by a display device, of a first image over a first time period and a second image over a second time period after the first time period; obtain, from the display device and independent from content of the second image, display time information based on a system time associated with the display device, the display time information indicating a first time at which the display device displayed the second image; determine, from the plurality of captured images, a target captured image that captures the second image displayed by the display device; identify a second time indicated in capture time information associated with the target captured image; and determine a time delay that includes a camera delay with the camera based on the first time and the second time.



































39. (New) The non-transitory computer-readable medium of claim 38, wherein determining the time delay comprises determining a difference between the first time and the second time.  

19. (Currently Amended) A non-transitory computer-readable medium having a set of instructions stored thereon that, as a result of execution, cause one or more processors to: obtain a plurality of captured images, produced by a camera, that capture display, by a display device, of a first image over a first time period and a second image over a second time period after the first time period; obtain, from the display device and independent from content of the second image, display time information based on a system time associated with the display device, the display time information indicating a first time at which the display device displayed the second image; determine, from the plurality of captured images, a target captured image that captures the second image displayed by the display device; identify a second time indicated in capture time information associated with the target captured image; and determine a time delay that includes a camera delay with the camera based on the first time and the second time.



Allowable Subject Matter
Claims 24-27, 36, 37, 40-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422